NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with 
                                                Fed. R. App. P. 32.1



                     United States Court of Appeals
                                              For the Seventh Circuit
                                              Chicago, Illinois  60604

                                              Submitted May 27, 2009*
                                               Decided May 29, 2009

                                                       Before

                                          FRANK H. EASTERBROOK, Chief Judge

                                          ANN CLAIRE WILLIAMS, Circuit Judge

                                          JOHN DANIEL TINDER, Circuit Judge

No. 08‐3140

SHAUN DONOVAN, Secretary of                                On Petition to Enforce an Administrative
Housing and Urban Development,                             Consent Order of the United States
      Petitioner,                                          Department of Housing and Urban
                                                           Development. 
           v.
                                                           No. 07‐044‐FH
MICHAEL BASSALI,
    Respondent.




           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3140                                                                              Page 2




                                          O R D E R

       Roziel Reyes filed a complaint with the United States Department of Housing and
Urban Development (HUD), claiming that landlord Michael Bassali violated the Fair
Housing Act by refusing to rent to Reyes on the basis of her familial status.  See 42 U.S.C.
§ 3604(c).  After Bassali failed to attend the initial hearing on the complaint, the ALJ granted
HUD’s motion for a default judgment and, shortly thereafter, entered an order to which
both parties consented, requiring Bassali to pay Reyes $15,000, pay the government $2,000,
and attend fair housing training.  HUD then dismissed the complaint with prejudice, as
agreed.  See http://www.hud.gov/offices/fheo/enforcement/bassali‐consent.pdf (last visited
May 15, 2009).  Bassali failed to comply with his obligations in the consent order and HUD
now petitions for enforcement of that order.  See 42 U.S.C. § 3612(j).

        Bassali responded to the Secretary’s petition, arguing that his attorneys misled him
into accepting the consent order and that HUD should expunge from the internet the now‐
dismissed allegations.  But he never filed a petition for review of the consent order, raising
these objections, within 45 days as required under the Act.  See 42 U.S.C. § 3612(l).  What is
more, the consent order contains an explicit waiver of Bassali’s right to petition for review,
which prevents us from considering any of the objections.  See ACORN v. Edgar, 99 F.3d 261,
262 (7th Cir. 1996).  Because the Act provides that the clerk of the court of appeals “shall
forthwith” enter a decree enforcing the order where no petition for review has been filed, 42
U.S.C. § 3612(n), HUD is entitled to enforcement of the consent order.  And in any case, the
consent order contains no promise to rid the internet of all references to the allegation, and
Bassali’s complaint about his attorneys may be brought against them in a separate suit, but
not in these proceedings.

       Accordingly, we GRANT the petition and hereby ENFORCE the consent order.